Nott, J.,
delivered the opinion of the court:
We have re-examined this case at the request of counsel, in view of the age of the claimant, and the inconvenience of further delay to her, but are unable to reach a different conclusion than was intimated when the case was remanded.
It appears that seventy-two bales were seized, and seven given for ginning. The remaining sixty-five are traced to one Abbott, an employé of the Treasury agent. But they are not traeed to the Treasury agent, and we think the presumption which arises, when the property has been traced to an officer of the 'Government, does not arise as to a mere contractor or employé of an officer. It therefore remains a burden upon the claimant to show that her property came into the possession of the Government.
This she has done as to thirty-two bales of the captured cotton. The returns of the Treasury show that thirty-two bales were taken, which, by marks, the name of the plantation, and the bill of the employé, are sufficiently identified as the claimant’s. These went into a lot of two hundred and thirty-eight bales, shipped from Little Book in April, 1864, and sold in Cincinnati in June. The net proceeds were $474,86 per bale.
The remaining thirty-three bales do not appear upon the Treasury returns. They are said to be included in the lot of two hundred and thirty-eight. But, in the first place, all of the bales in that lot are identified by marks, and appear as the *456thirty-two before mentioned, or as the property of other persons. In the second place, if they came to the custody of the Treasury agent, it was through Abbott, and at the same time that the thirty-two bales did, and he would have the same bill of charges to present against them. On the contrary, it appears that his bill was confined to thirty-two bales, and did not extend to sixty-five. We are therefore forced to conclude that only thirty-two reached the Treasury.
The judgment of the court is, that the claimant recover the proceeds of thirty-two bales of cotton captured. near Little Eock, being $474.86 a bale, amounting in the aggregate to $15,195.52.